[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The within and foregoing matters having been presented, judgment may enter on default of defendant Izzo and Seguljic, LLC in favor of the plaintiffs Emilia Napolitano and Nina Monica Napolitano jointly to recover of the defendant $197,740.65 damages. Such amount includes judgment debt and accrued interest, plus reasonable attorney's fees which this court calculates to be $22,500, all with reference to Case No. 3:95 CV-529 (AWT), U.S. Dist. Court (D-Conn.), International Fidelity Insurance Co. v.Amedeo Napolitano et al.
Reasonable attorney's fees are awarded in the instant action, without prejudice to the defendant, in the amount of $30,329, plus costs as more particularly set forth in affidavits on file.
Gaffney, J. CT Page 13470